DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6, 9, 13, 17 and 19 are objected to because of the following informalities: 	Claim 2, line 1, insert a “the” before “displaying the side menu”;
Claim 6, line 1, insert a “the” before “displaying the side menu”;
Claim 9, line 1, insert a “the” before “displaying the side menu”;
Claim 13, line 1, insert a “the” before “displaying the side menu”;
Claim 19, line 1, insert a “the” before “displaying the icon”. 	Appropriate corrections are required.
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of copending Application No. 14/586,325.  	Regarding claims 1-6, in the table below, the left side contains claims 1-6 in the instant application while the right side contains portions of claims 11-13 of the '325 application:  

16/844,413 (present application)
14/586,325
Claim 1:  A mobile terminal comprising: a memory comprising instructions; and a processor coupled to the memory, wherein the 




receive a sliding input comprising a sliding operation to move a side menu starting at a side of the screen, wherein the sliding operation comprises a start position and an end position and wherein the sliding operation is received while the terminal is in a screen locked state;
detect a speed of the sliding operation and an end position of the sliding operation; and display a side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation.
determine the sliding operation is not valid by withdrawing the side menu when the sliding operation does not meet the predefined condition, wherein the predefined condition comprises either: a second vertical distance between the end position and the side of the screen being greater than a first distance threshold for any sliding speed of the sliding operation, wherein the first distance threshold is greater than the trigger distance threshold; or the second vertical distance between the end position and the side of the screen is greater than a second distance threshold and a sliding speed of the sliding operation is greater than a preset speed threshold, wherein the second distance threshold is less than the first distance threshold and is greater than the trigger distance threshold.


Claim 2: The mobile terminal of claim 1, wherein displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation comprises:
 	determining a distance between the end position of the sliding operation and the side of the touchscreen; and
 	displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the distance between the end position of the sliding operation and the side of the touchscreen.
Claim 11: … determine the sliding operation is not valid by withdrawing the side menu when the sliding operation does not meet the predefined condition, wherein the predefined condition comprises either: a second vertical distance between the end position and the side of the screen being greater than a first distance threshold for any sliding speed of the sliding operation, wherein the first distance threshold is greater than the trigger distance threshold; or the second vertical distance between the end position and the side of the screen is greater than a second distance threshold and a sliding speed of the sliding operation is greater than a preset speed threshold, wherein the second distance 


Claim 3: The mobile terminal of claim 1, wherein the side of the touchscreen comprises a left side or a right side of the touchscreen.
Claim 13: The terminal of claim 11, wherein the instructions further cause the processor to be configured to begin the sliding operation from a left side or a right side of the screen.


Claim 4: The mobile terminal of claim 1, wherein the side of the touchscreen comprises a top side or a bottom side of the touchscreen.

Claim 12: The terminal of claim 11, wherein the instructions further cause the processor to be configured to begin the sliding operation from a top or a bottom of the screen.


Claim 5: The mobile terminal of claim 1, wherein a distance between a start position of the sliding operation and the side of the touchscreen is less than a trigger distance threshold.

Claim 11: …move a side menu corresponding to the side of the screen in a direction of the sliding operation in response to detecting that the first vertical distance between the start position and the side of the screen is less than the trigger distance threshold



Claim 6: The mobile terminal of claim 1, wherein before displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation, the processor is further configured to execute the instructions to cause the mobile terminal to move the side menu along the sliding operation when a distance between a start position of the sliding operation and the side of the touchscreen is less than a trigger distance threshold.
Claim 11: …move a side menu corresponding to the side of the screen in a direction of the sliding operation in response to detecting that the first vertical distance between the start position and the side of the screen is less than the trigger distance threshold



 	Although the claims are not identical, they are not patentably distinct from each other because (1) a screen that receives a sliding input can be understood as the claimed “touchscreen”; (2) the determination operation of claim 11 of the ‘325 application requires using the claimed speed, which means the speed must be detected; (3) the determine operation of claim 11 of the ‘325 application requires withdrawing a side menu based on the claimed speed and the 

 	Claims 8-13 recite similar limitations as claims 1-6 and are rejected for the same reasons.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 8-14 recite a computer program product comprising instructions.  The instruction are “for storage on a non-transitory computer readable medium.”  However, this phrase is regarded as an intended use for the computer program product and do not require that the claimed computer program product itself include the non-transitory computer readable medium.  Thus, the claims disclose software with no readable medium on which to run.  Computer programs claimed as computer listings per se i.e., the descriptions or expressions of the programs, are not physical "things."  They are neither computer components nor statutory processes, as they are not "acts" being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized.  In contrast, a claimed non-transitory computer readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.  See Lowry, 32 F.3d at 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	

Claims 1, 4, 6, 8, 11, 13, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jitkoff (US 2015/0169071). 

 	Jitkoff was submitted in an IDS filed 4/9/2020.  

 	Regarding claim 1, Jitkoff teaches a mobile terminal ([0004, 0029] describes a mobile device) comprising:
 	a memory comprising instructions ([0005, 0029-0030, 0037] describes a memory with instructions); and

 	receive a sliding operation starting from a side of a touchscreen (Figs. 2A-2G [0044, 0051, 0055, 0062], a user can provide a swipe gesture e.g., a home navigation swipe that extends from a side of the touchscreen);
 	detect a speed of the sliding operation and an end position of the sliding operation ([0073, 0016], the speed of the swipe can be analyzed to help determine how an interface e.g., the home screen, is displayed; [0052, 0045], depending on where the slide stops can affect how the interface is displayed e.g., if the drag is a short flick or a long drag extending across the screen can cause the entirety of a home screen to be displayed; as noted in [0052], if the end point of the swipe stops at certain locations, this can cause different displays of the home screen); and
 	display a side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation (Figs. 2A-2G, [0073, 0016], the speed of the swipe can be analyzed to help determine how an interface e.g., the home screen, is displayed; [0052, 0045], depending on where the slide stops can affect how the interface is displayed e.g., if the drag is a short flick or a long drag extending across the screen can cause the entirety of a home screen to be displayed; as noted in [0052], if the end point of the swipe stops at certain locations, this can cause different displays of the home screen; as seen for example in Fig. 2B, the revealed home screen i.e., side menu, can be adjacent to the side of the screen).

 	Regarding claim 4, Jitkoff teaches the invention as claimed in claim 1.  Jitkoff also teaches wherein the side of the touchscreen comprises a top side or a bottom side of the touchscreen (Figs. 2A-2G, [0044], the swipe can originate from a top edge of the screen).

 	Regarding claim 6, Jitkoff teaches the invention as claimed in claim 1.  Jitkoff also teaches wherein 
 	before displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation, the processor is further configured to execute the instructions to cause the mobile terminal to move the side menu along the sliding operation when a distance between a start position of the sliding operation and the side of the touchscreen is less than a trigger distance threshold (Jitkoff [0048], as the user’s swipe proceeds down the display, the home screen may jump to points where the swipe passes through i.e., it moves the side menu along the sliding operation; this can be done with a swipe that started at or proximate to the edge, as noted in [044] i.e., when a distance between the start position and the side of the screen is less than a threshold; inherently, prior to making a change to an interface, as described in Jitkoff, instructions will be executed to perform the above operations).
  	
 	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  Jitkoff also teaches a computer program product comprising instructions for storage on a non-transitory computer-readable medium that, when executed by a processor, cause a mobile terminal to perform the method of claim 1 (Jitkoff [0004-0005, 0029-0030, 0037] describes a mobile device, memory, processor and instructions).

 	Regarding claim 11, Jitkoff teaches the invention as claimed in claim 8.  Claim 11 corresponds to claim 4 and is rejected for the same reasons. 

 	Regarding claim 13, Jitkoff teaches the invention as claimed in claim 8.  Claim 13 also corresponds to claim 6 and is rejected for the same reasons. 

 	Regarding claim 15, Jitkoff teaches a mobile terminal ([0004, 0029] describes a mobile device) comprising:
 	a memory comprising instructions ([0005, 0029-0030, 0037] describes a memory with instructions); and
 	a processor coupled to the memory ([0005, 0029-0030] describes a processor), wherein the processor is configured to execute the instructions to cause the mobile terminal to:
 	receive a sliding operation starting from a side of a touchscreen (Figs. 2A-2G [0044, 0051, 0055, 0062], a user can provide a swipe gesture e.g., a home navigation swipe that extends from a side of the touchscreen);
 	detect a time duration of the sliding operation and an end position of the sliding operation ([0073, 0016], the speed of the swipe can be analyzed to help determine how an interface e.g., the home screen, is displayed; inherently, calculating a speed involves detecting a unit/duration of time of the sliding operation i.e., a speed of a swipe can be understood as a distance per unit time of the swipe; [0052, 0045], depending on where the slide stops can affect how the interface is displayed e.g., if the drag is a short flick or a long drag extending across the screen can cause the entirety of a home screen to be displayed; as noted in [0052], if the end point of the swipe stops at certain locations, this can cause different displays of the home screen); and
 	display an icon of an application adjacent to the side of the touchscreen ([0016], a swipe can be used to cause the home screen to appear; as seen for example in Fig. 2B, [0046, 0017, 
 	based on the time duration of the sliding operation and the end position of the sliding operation (Figs. 2A-2G, [0073, 0016], the speed of the swipe can be analyzed to help determine how an interface e.g., the home screen, is displayed; inherently, calculating a speed involves detecting a unit/duration of time of the sliding operation i.e., a speed of a swipe can be understood as a distance per unit time of the swipe; [0052, 0045], depending on where the slide stops can affect how the interface is displayed e.g., if the drag is a short flick or a long drag extending across the screen can cause the entirety of a home screen to be displayed; as noted in [0052], if the end point of the swipe stops at certain locations, this can cause different displays of the home screen; as seen for example in Fig. 2B, the revealed home screen i.e., side menu, can be adjacent to the side of the screen).

 	Regarding claim 18, Jitkoff teaches the invention as claimed in claim 15.  Jitkoff also teaches wherein the side of the touchscreen comprises at least one of a left side, a right side, a top side, or a bottom side of the touchscreen (Figs. 2A-2G, [0044], the swipe can originate from a top edge of the screen).

 	Regarding claim 19, Jitkoff teaches the invention as claimed in claim 15.  Jitkoff also teaches wherein before displaying the icon of the application adjacent to the side of the touchscreen based on the time duration of the sliding operation and the end position of the sliding operation, the processor is further configured to execute the instructions to cause the mobile terminal to move the icon along the sliding operation when a distance between a start .
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff, as applied in claims 1, 8 and 15, and further in view of Zeng (CN 102609199, translated using Google).

 	Regarding claim 2, Jitkoff teaches the invention as claimed in claim 1.  However, Jitkoff does not expressly disclose wherein displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation comprises: determining a distance between the end position of the sliding operation and the side of the touchscreen; and displaying the side menu adjacent to the side of the 
	 In the same field of endeavor, Zeng teaches wherein displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation comprises: 
 	determining a distance between the end position of the sliding operation and the side of the touchscreen (Zeng Fig. 2, Abstract page 1, pages 12 and 14, a distance of a slide is compared against a threshold; the comparison is used to determine whether a new interface should be brought into the display; in the context of Jitkoff e.g., see Jitkoff [0044], such a slide can originate at an edge of a screen, thus the distance analysis performed in Zeng would be applied to a distance between the edge/side of a screen and the end position of the slide); and 
 	displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the distance between the end position of the sliding operation and the side of the touchscreen (Zeng Fig. 2, Abstract page 1, pages 12 and 14, a distance of a slide is compared against a threshold; the comparison is used to determine whether a new interface should be brought into the display; in the context of Jitkoff e.g., see Jitkoff [0044], such a slide can originate at an edge of a screen, thus the distance analysis performed in Zeng would be applied to a distance between the edge/side of a screen and the end position of the slide).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein displaying the side menu adjacent to the side of the touchscreen based on the speed of the sliding operation and the end position of the sliding operation comprises: determining a distance between the end position of the sliding operation and the side of the touchscreen; and displaying the side menu adjacent to the side of 

 	Regarding claim 9, Jitkoff teaches the invention as claimed in claim 8.  Claim 9 corresponds to claim 2 and is rejected for the same reasons.  

 	Regarding claim 17, Jitkoff teaches the invention as claimed in claim 15.  However, Jitkoff does not expressly disclose wherein displaying the icon adjacent to the side of the touchscreen based on the time duration of the sliding operation and the end position of the sliding operation comprises: determining a distance between the end position of the sliding operation and the side of the touchscreen; and displaying the icon adjacent to the side of the touchscreen based on the time duration of the sliding operation and the distance between the end position of the sliding operation and the side of the touchscreen.

 	determining a distance between the end position of the sliding operation and the side of the touchscreen (Zeng Fig. 2, Abstract page 1, pages 12 and 14, a distance of a slide is compared against a threshold; the comparison is used to determine whether a new interface should be brought into the display; in the context of Jitkoff e.g., see Jitkoff [0044], such a slide can originate at an edge of a screen, thus the distance analysis performed in Zeng would be applied to a distance between the edge/side of a screen and the end position of the slide); and
 	displaying the icon adjacent to the side of the touchscreen based on the time duration of the sliding operation and the distance between the end position of the sliding operation and the side of the touchscreen (Zeng Fig. 2, Abstract page 1, pages 12 and 14, a distance of a slide is compared against a threshold; the comparison is used to determine whether a new interface should be brought into the display; in the context of Jitkoff e.g., see Jitkoff [0044], such a slide can originate at an edge of a screen, thus the distance analysis performed in Zeng would be applied to a distance between the edge/side of a screen and the end position of the slide).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein displaying the icon adjacent to the side of the touchscreen based on the time duration of the sliding operation and the end position of the sliding operation comprises: determining a distance between the end position of the sliding operation and the side of the touchscreen; and displaying the icon adjacent to the side of the touchscreen based on the time duration of the sliding operation and the distance between the end position of the sliding operation and the side of the touchscreen as suggested in Zeng into Jitkoff 
 if it is sufficiently long.  It would be desirable to incorporate these features into Jitkoff, to enable Jitkoff’s technique for controlling the display of a new interface based on whether a corresponding swipe/slide is short or long.  

Claims 3 and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff, as applied in claims 1 and 8, and further in view of Guendelman (US 2013/0283213).  

  	Regarding claim 3, Jitkoff teaches the invention as claimed in claim 2.  However, Jitkoff does not expressly disclose wherein the side of the touchscreen comprises a left side or a right side of the touchscreen.
 	 In the same field of endeavor, Guendelman teaches wherein the side of the touchscreen comprises a left side or a right side of the touchscreen (Guendelman [0096], a swipe from an edge can be performed to reveal a hidden menu on the touched edge; [0097], hidden menu can be on any side of the screen (left, right, up or down).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the side of the touchscreen comprises a left side or a right side of the touchscreen as suggested in Guendelman into Jitkoff because Jitkof 

 	Regarding claim 10, Jitkoff teaches the invention as claimed in claim 8.  Claim 10 also corresponds to claim 3 and is rejected for the same reasons.  

Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff.

	Regarding claim 5, Jitkoff teaches the invention as claimed in claim 1.  However, Jitkoff does not expressly disclose wherein a distance between a start position of the sliding operation and the side of the touchscreen is less than a trigger distance threshold.
 	However, Jitkoff suggests or makes obvious the above feature.  As noted in [0062, 0044, 0051, 0055], the system in Jitkoff can detect a home navigation swiping gesture, which is defined as being at or proximate to the top edge; a person of ordinary skill would understand that  gestures that start further away from the top edge i.e., not proximate to the edge, are not understood as a home navigation swiping gesture.  This effectively creates a proximity threshold for the detection of the home navigation swiping gesture.   

 	Regarding claim 12, Jitkoff teaches the invention as claimed in claim 8.  Claim 12 also corresponds to claim 5 and is rejected for the same reasons. 

	Regarding claim 20, Jitkoff teaches the invention as claimed in claim 15.  However, Jitkoff does not expressly disclose teaches wherein a distance between a start position of the sliding operation and the side of the touchscreen is less than a trigger distance threshold.
	However, Jitkoff suggests or makes obvious the above feature.  As noted in [0062, 0044, 0051, 0055], the system in Jitkoff can detect a home navigation swiping gesture, which is defined as being at or proximate to the top edge; a person of ordinary skill would understand that  gestures that start further away from the top edge i.e., not proximate to the edge, are not understood as a home navigation swiping gesture.  This effectively creates a proximity threshold for the detection of the home navigation swiping gesture.   

Claims 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jitkoff, as applied in claims 1, 8 and 15, and further in view of Van Os (US 2010/0011304). 

 	Regarding claim 7, Jitkoff teaches the invention as claimed in claim 1.  Jitkoff also teaches wherein the side menu comprises an icon of an application (Figs. 2A-2G, [0063], the swipe is used to bring into view of a home screen, which can include multiple items representing launchable applications).  
 	However, Jitkoff does not expressly disclose wherein the instructions further cause the mobile terminal to display a user interface of the application in response to a user operation, and wherein the user operation is received when displaying the icon of the application.
 	In the same field of endeavor, Van Os teaches wherein the instructions further cause the mobile terminal to display a user interface of the application in response to a user operation, and 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the instructions further cause the mobile terminal to display a user interface of the application in response to a user operation, and wherein the user operation is received when displaying the icon of the application as suggested in Van Os into Jitkoff because Jitkoff and Van Os pertain to analogous fields of technology.  Both Jitkoff and Van Os pertain to displaying an icon or item in a display that represents and helps launch an application.  In Van Os, as is well known, a user can select the icon/item, which can cause the display of an application interface.  It would be desirable to incorporate this feature into Jitkoff to enable this known functionality for the icons/items described in Jitkoff.

 	Regarding claim 14, Jitkoff teaches the invention as claimed in claim 8.  Claim 14 corresponds to claim 7 and is rejected for the same reasons. 

 	Regarding claim 16, Jitkoff teaches the invention as claimed in claim 15.  However, Jitkoff does not expressly disclose wherein the processor is further configured to execute the instructions to cause the mobile terminal to display a user interface of the application in response to a user operation, and wherein the user operation is received when displaying the icon of the application.  	
 	In the same field of endeavor, Van Os teaches wherein the processor is further configured to execute the instructions to cause the mobile terminal to display a user interface of the application in response to a user operation, and wherein the user operation is received when 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the processor is further configured to execute the instructions to cause the mobile terminal to display a user interface of the application in response to a user operation, and wherein the user operation is received when displaying the icon of the application as suggested in Van Os into Jitkoff because Jitkoff and Van Os pertain to analogous fields of technology.  Both Jitkoff and Van Os pertain to displaying an icon or item in a display that represents and helps launch an application.  In Van Os, as is well known, a user can select the icon/item, which can cause the display of an application interface.  It would be desirable to incorporate this feature into Jitkoff to enable this known functionality for the icons/items described in Jitkoff.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Anderssonreimer (US 2013/0063383) teaches using a gesture near an edge of a screen to present information e.g., see Anderssonreimer [0053, 0055, 0056, 0058].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the 

/ERIC J YOON/Primary Examiner, Art Unit 2143